DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 06-10-2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the arch support feature”, “the first layer”, “the second layer”, “a double apostrophe shape” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show grip feature (member 215) in claim 3 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to because member 130 (anti-slip member) and 150 (grip feature) seem to point to the same portion of the shoe. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities: the phrase “the the stabilization” should read “the stabilization”.
Claim 6 is objected to because of the following informalities: a claim should only have one period at the end. Claim 6 has an extra period in line 4. Applicant is reminded that a proper claim begins with a capital letter and ends with a period. Period may not be used elsewhere in the claim except for abbreviation. See MPEP 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). In this instant case the phrase “the orthotic provides a foot of a user with stabilization and support”. The phrase seems to positively claim that structure provide (create) a foot of a user”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "specifically" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 is rejected because it recite limitations “the half shell” in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected because it recite limitations “the addition” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 8-14, the phrase "uniquely" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Thus, it is not clear how the structures look like or any special feature to make them unique.
Any remaining claims are rejected as depending from a rejected base claim.
In general, the claims and drawings are not seeming to match to each other which cause the confusion how the invention should be.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, 13-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khaitan et al. (9,833,040).
Regarding claim 1, Khaitan discloses a footwear system with integrated orthotics, comprising: 
a footwear; the footwear extending a length from a first end to a second end between opposing sides; the footwear having a top and a bottom (fig 11); 
an orthotics system; the orthotics system extending a length from a first end to a second end between opposing sides  (fig 11, member 120); 
the orthotics system having a rim (fig 11, perimeter of member 160); 
the orthotics system having an orthotic wherein the orthotic provides a foot of a user with stabilization and support (col 5, line 45-62); 
wherein the footwear is specifically designed and shaped to fit the orthotics system (fig 11, abstract); 
a stabilization system (fig 11, member 124); 
the stabilization system having a toe box (front portion of member 124); 
the stabilization system having a heel cup (back portion of member 124); 
the stabilization system having an arch support (middle portion of member 124); 
wherein the stabilization system provides support to a foot of a user; wherein the stabilization system includes a thickened foam layer which lines up with an arch of the foot of the user  (member 156, col 8, lines 54-66); 
wherein the toe box of the stabilization system provides support to a sole and toes of the user; wherein the heel cup of the stabilization system provides support to a heel of the user; wherein the arch support of the stabilization system provides support to the arch of the user (figs 1-16, col 8); 
an anti-slip feature; the anti-slip feature located at the bottom of the footwear (fig 2, member 19).  
Regarding claim 3, Khaitan discloses the footwear is a high-heeled shoe; the footwear system having an insole (fig 11, member 162); 
the insole having an arch support feature; wherein the arch support feature is an integrated foam support (fig 11, member 164, col 8, line 54-66);
the footwear having at least one grip feature (fig 2, bottom of member 16).  
Regarding claim 4, Khaitan discloses the orthotics system having a first layer (fig 11, member 156); 
the orthotics system having a second layer (fig 11, member 163); 
wherein the anti-slip feature forms only a portion of the bottom of the footwear; 
the anti-slip feature extending a length from a first end to a second end between opposing sides; the anti-slip feature having a nose (front portion of member 190); 
wherein the anti-slip feature is securely attached to the bottom of integrated orthotic system; wherein the nose of the anti-slip feature causes contact with the footwear near the front of the arch support and prevents the half shell orthotic system from slipping downward (col 2, lines 35-65).  
Regarding claim 5, Khaitan discloses the anti-slip feature prevents the heel cup of the orthotics system from moving in a downward direction; 25wherein the anti-slip feature prevents the arch incline of the orthotics system from moving in a downward direction.  
Regarding claim 6, Khaitan discloses the arch support of the stabilization system having an arch incline; wherein the arch incline has an upward curvature which provides support to an arch of a foot of a user. the footwear having an elevated heel; wherein when in a standing position on a flat surface, a heel of a foot of a user is in an elevated position relative to a set of toes of the user (figs 11-15, member 64).   
Regarding claim 7, Khaitan discloses a toe spring (fig 11, front portion of member 112); wherein the toe spring is a curvature of the toe box which causes a user to be supported in an upward direction from the toe box; wherein the curvature of the toe box provides resistance to sliding of a foot of the user in a forward direction; the footwear having an extended collar (fig 9, member 118); wherein the extended collar provides a vertical extension of an exterior of the footwear; wherein the extended collar increases the size of a footwear as a foot of a user is raised; the foot of the user being raised by the addition of the orthotics system into the footwear system.  
Regarding claim 8, Khaitan discloses a footwear system with integrated orthotics, comprising: a footwear; the footwear extending a length from a first end to a second end between opposing sides; the footwear having a top and a bottom; the footwear being uniquely designed and shaped to accommodate an integrated orthotic; wherein the footwear is uniquely designed and shaped to accommodate an integrated orthotic having an increased depth as measured from the 26bottom of the footwear to the top of the footwear to accommodate for an orthotic without raising a foot of a user out of an interior of the footwear (figs 9-10, col 11, lines 39-53); 
an integrated orthotic; the integrated orthotic extending a length from a first end to a second end between opposing sides; the integrated orthotic having a heel support; the integrated orthotic having an arch support (fig 11, member 124);
a half shell orthotic; the half shell orthotic having a heel support; wherein the half shell orthotic provides heel support to the user; the half shell orthotic providing arch support; wherein the half shell orthotic provides arch support to the user (fig 11, member 164); 
an integrated insole; the integrated insole extending a length from a first end to a second end; wherein the integrated insole provides for a comfortable layer of separation between the integrated orthotic, the half shell orthotic, and the foot of the user (fig 11, members 170, 172, and 174).  
Regarding claim 9, Khaitan discloses the footwear is uniquely designed and shaped having an extended toebox collar; wherein the extended toebox collar prevents toe cleavage (fig 9, member 118).  
Regarding claim 10, Khaitan discloses the footwear is uniquely designed and shaped having a toespring (fig 9, front of member 112).  
Regarding claim 11, Khaitan discloses the footwear is uniquely designed and shaped having a unique angle of incline strategically enhanced to slope comfortably while accommodating an integrated orthotic (figs 9-10).  
Regarding claim 13, Khaitan discloses the footwear is uniquely designed and shaped having a unique angle of incline strategically enhanced to slope comfortably while accommodating an integrated orthotic; wherein the footwear is uniquely designed and shaped having an elongated body to accommodate the change in slope (figs 9-10).  

    PNG
    media_image1.png
    597
    399
    media_image1.png
    Greyscale

Regarding claim 14, Khaitan discloses the footwear having a middle shank; wherein the middle shank is the portion of the footwear located where the toebox meets the arch; wherein the footwear is uniquely designed and shaped having an increased width of a middle shank; wherein the footwear is uniquely designed and shaped having a curvature built into the sole of the footwear; wherein the footwear is uniquely designed and shaped having a widened heel cup wherein the widened heel cup is laterally extended in an impregnated shape (figs 9-10 annotated above).  
Regarding claim 15, Khaitan discloses the footwear having a grip feature; wherein the grip feature is located on the bottom of the footwear and engages in contact with a surface; wherein the grip feature prevents slippage (fig 2, member 19).  
Regarding claim 19, Khaitan discloses the integrated insole having a raised thickness of padding at the medial aspect (fig 4, member 53).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khaitan et al. (9,833,040) as applied to claim 1 above, and further in view of Yick et al. (2018/0008002).
Regarding claim 2, Khaitan teaches all limitations of claim 1 and further teaches an insole; the insole extending a length from a first end to a second end between opposing sides; wherein the insole is formed of a thin layer of material for comfort (fig 11, member 174); wherein the insole includes a second layer for additional comfort (fig 11, member 170 and 170); wherein the insole is formed to mimic the shape of the orthotics system (fig 11, members 174 and 124).  
Khaitan does not teach the orthotic system is made from carbon fiber.
Yick teaches an orthotic system is made from carbon fiber (fig 1, member 5, para 0043).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use carbon fiber, as taught by Yick for Khaitan structure, in order to improve the downwardly applied forces by the foot and encourage even energy expenditure during walking (Yick, para 0045).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khaitan et al. (9,833,040) as applied to claim 8 above, and further in view of Kazes (20150208757).
Regarding claim 12, Khaitan teaches all limitations of claim 12 and Kazes the footwear is uniquely designed and shaped having a unique angle of incline strategically enhanced to slope comfortably while accommodating an integrated orthotic; wherein the angle of incline of the footwear is 43-45 degrees (fig 3, table 2).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shoe of Khaitan by using the angle as taught by Kazes, in order to help a user to stand and walk in an anatomically correct (Kazes, abstract).

Claim(s) 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khaitan et al. (9,833,040)
Regarding claim 16, Khaitan teaches all limitations of claim 16 except the grip feature is in a double apostrophe shape. However, applicant does not provide any criticality or unexpected results why the structure must be that specific shape, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use any shape structure such as double apostrophe shape as long as it provides anti-slip as needed
	Regarding claim 17, Khaitan teaches all limitations of claim 17 and further teaches the heel support having an impregnated extension; the impregnated extension extending laterally in one direction (the end portion of member 124). Khaitan does not teach the heel support and the impregnated lateral extension cause pressure to be more evenly and comfortably distributed. However, since Khaitan structure and the invention structure is almost identical; therefore Khaitan structure would obvious provide the same support as claimed.
Regarding claim 20, Khaitan teaches a method of using a footwear system with integrated orthotics, comprising the steps: providing a footwear system; the footwear system being a heeled shoe (figs 9-10);
 providing an orthotics system; the orthotics system having a stabilization system (fig 11, member 124); the orthotics system having an attached anti-slip feature (fig 2, member 19); the anti-slip feature having a nose (front portion if member 19);
inserting the orthotics system into the footwear (fig 11); 
29providing an extended collar for the footwear system to increase the height of the footwear system (fig 9, member 118); 
providing a toe box (fig 9, member 112) of increased size to accommodate for the orthotics system; 
providing a plurality of stabilization features; the stabilization features including an arch support feature (fig 11, member 164); the stabilization features including a heel cup feature (fig 11, back portion of member 112).
Khaitan does not teach the step of wearing the footwear system; pressing in downward forces on the footwear system and orthotics system; engaging the anti-slip feature so that the orthotic system does not move within the footwear system; wherein engaging the anti-slip feature includes the nose of the anti-slip feature pressing against a pivot point of the footwear system.
However, it would have been obvious to one of ordinary skill in the art to understand that the structure must be worn by a user since the Khaitan structure and the invention structure is almost identical; therefore Khaitan structure must be pressing against a pivot point of the footwear system.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khaitan et al. (9,833,040) as applied to claim 8 above, and further in view of Boys, II et al. (4,783,910).
Regarding claim 18, Khaitan teaches all limitations of claim 18 and further teach the integrated orthotic having a toebox support; the toebox support having a toespring; wherein the toespring is angled upward nearest the second end of the integrated orthotic so as to create a rocker feature which aids in mobility by providing an even distribution of pressure throughout the toebox support (figs 9-10).  
Khaitan does not teach the material is a dual-layered padding.
Boys teaches a shoe having material being dual-layered padding (col 2, lines 34-35).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the material of Boys for Khaitan structure, in order to enhance natural shock absorption (col 1, line 58).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732